DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 8, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 9, filed August 8, 2022, with respect to Claim 1-16 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-16 has been withdrawn. However, in view of Applicant’s Claim Amendments, new indefiniteness concerns have been introduced necessitating a new 35 USC 112(b) rejection.  

Applicant’s arguments, see pages 9-19, filed August 8, 2022, with respect to Claim 1-16 have been fully considered and are persuasive.  The 35 USC 103 rejection of Claims 1-16 has been withdrawn.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




7.	Claims 1, 3-4, and 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, inter alia, “A multifunction handler for a drilling rig comprising a mast and a top drive configured to slide along the mast; said handler comprising: 
a slide comprising guides and a lifting system, said slide being adapted to slide along a first axis parallel to a longitudinal extension of the mast of the drilling rig, wherein said guides are configured for sliding along rails on the mast, wherein said rails are located at a front portion of the mast, between lateral faces of the mast, for sliding said slide along an entire longitudinal extension of the mast, said rails being parallel to said guides for moving said top drive along the mast”.
Claim 1 is indefinite because it is not clear as to how the top drive is capable of sliding on the same rails used by the guides of the slide, which is the configuration that is described in the last underlined limitation above.  As best understood from the disclosure, it is believed that the top drive slide on the mast using different rails from the rails used by the slide/guides used to vertically move the handler.  This understanding appears to be support by Fig. 5B, which shows the top drive (15) being located within the boundaries of the mast (12) and the handler (3) being located on the front portion of the mast, extending beyond the boundaries of the mast, and being the only structure shown that is connected to the rails (121, which are identified in Figs. 7A-7B) located on the front lateral faces of the mast.  Moreover, Figs. 6A-6D show the handler (3) first being located at a position that is relatively lower than the top drive (Fig. 6A) and then moving upward to a position that is relatively higher than the top drive (Figs. 6B-6D).  If the slide/guides and top drive all move vertically using the same rails, it would not be possible for these two structures to change their relative vertical positions.  Accordingly, because this  limitation (i.e., “said rails being parallel to said guides for moving said top drive along the mast”) refers to the same rails (i.e., “said rails”) that were previously recited as being used to move the slide/guides, Claim 1 is indefinite because this configuration does not seem possible in view of the disclosure. 

Claim 1 further recites (at the end of the claim), “said handler being configured to seize, hold, and release an end of at least one drilling element or of a stand of drilling elements during a drilling phase of the drilling rig, a pipe assembling phase, a pipe disassembling phase, and moving of drilling elements. “  While there is antecedent basis for the “pipe assembling and disassembling phases (because the indefinite article “a” was used to introduce these terms), the term “pipe” was not used previously in this claim, but instead the term “drilling element” was used.  In addition, Claims 14-16, which are all directed to methods using the handler of Claim 1, also use the term “drilling elements”, and not the term “pipe”.  As such, Claim 1 introduces ambiguity by using the term “pipe” in the last limitation, when the term “drilling element” was used previously in Claim 1, and in the claims dependent on Claim 1.   
Claim 12, recites, “A drilling rig comprising: 
a substructure adapted to be placed on a ground where drilling will take place; 
a mast extending along a vertical axis; 
a drill floor placed at a predefined height from the ground, on top of the substructure, from which said mast extends; 
a top drive adapted to slide along said mast; 
said mast comprises, at a predefined height from the drill floor, a fingerboard for housing a plurality of racked drilling elements; 
a catwalk adapted to move the drilling elements from the ground to the drill floor, and vice versa; 
the drilling rig which comprises a handler according to claim 1.”
Claim 12 is indefinite for the following reasons:
Claim 12, which is dependent on Claim 1, recites both “a mast” and “a top drive”, and it is unclear whether the mast and top drive recited in Claim 12 is the same or  different structures as already recited in Claim 1 (i.e., Claim 1 recites, “A multifunction handler for a drilling rig comprising a mast and a top drive configured to slide along the mast”.)
Because Claim 12 recites that the claim is directed to “a drilling rig” and uses the transition phrase “comprising” to denote the components that make up the drilling rig, it is redundant to recite “the drilling rig which comprises” in the last underlined limitation, thereby causing ambiguity in Claim 12.



Allowable Subject Matter
8.	Claims 1, 3-4, and 6-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

9.	The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a multifunction handler for a drilling rig having a mast and a top drive, the handler  including the combination of, inter alia:
an  articulated arm, a robotic apparatus, and handling head that together grip/seize/hold, move, and release the drilling element,
rails that are located at a front portion of the mast between lateral faces of the mast,
a slide that is attached to the drilling element handling assembly, the slide having guides and a lifting system that allows the guides to travel/slide within the rails to move the combination of the articulated arm, robotic apparatus, and handling head along an entire longitudinal extension of the mast, 
 the combination of the articulated arm, robotic apparatus, and handling head, and slide providing five degrees of freedom when moving drilling elements during a drilling phase of the drilling rig, a pipe assembling phase, a pipe disassembling phase, and moving of the drilling elements to and from a fingerboard, 
the slide being configured so the handler protrudes relative to a position in which the guides are located and to be clear of the top drive. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652